Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 1 of 10 PagelD #: 7

20BT-CV02099

STATE OF MISSOURI)
) SS.
COUNTY OF BUTLER)

IN THE CIRCUIT COURT OF THE COUNTY OF BUTLER

STATE OF MISSOURI
DAVID L. CRABTREE, )
)
Petitioner, )
)
vs. ) CASE NO. 20BT-CV0

)

POPLAR BLUFF REGIONAL MEDICAL ) CIVIL DIVISION
CENTER, LLC d/b/a POPLAR BLUFF )
REGIONAL MEDICAL CENTER, )
Serve: CSC-Lawyers Incorporating )
Service Company )
221 Bolivar Street )
Jefferson City, Missouri 65101 )
)
Respondent. )

PETITION FOR EMPLOYMENT DISCRIMINATION
COMES NOW Petitioner, David Crabtree, by and through his attorney, Kyle L. Warren,
of the law firm, Edmundson, Innes & Warren, LLC, and for his Petition for Employment
Discrimination, pursuant to §213.111, R.S.Mo., states and alleges to the Court as follows:
1. The employment practices alleged to be unlawful were committed within Butler

County, Missouri.

2. Petitioner is and was at all times relevant to this Petition a resident of Butler County,
Missouri
3. Petitioner is and was at all times relevant to this Petition over the age of forty (40)

years old and less than the age of seventy (70) years old.
4. At all relevant times, Respondent, Poplar Bluff Regional Medical Center

(“PBRMC”), has been doing business in the State of Missouri and the County of Butler, and has

1 Exhibit A

Wd 90:10 - 0202 ‘21 Jaquiaydas - JayIng - pari4 Ayeoiuoso9}3
Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 2 of 10 PagelD #: 8

continuously had at least six (6) employees.

on At all relevant times, Respondent has continuously been an employer engaged in
an industry affecting commerce within the meaning of §213.010(8), R.S.Mo. and Sections 11(b),
(g), and (h) of the Age Discrimination in Employment Act of 1967 “ADEA” as amended, codified
at 29 U.S.C. §§ 630(b), (g), and (h).

6. The Petitioner began work for Respondent and its predecessors in 1987, and
continued to work for Respondent until January 10, 2019.

q, That Respondent, by and through its agents, engaged in discriminatory behavior
against Petitioner due to Petitioner’s age by giving preferential treatment to employees younger

than Petitioner.

8. That Respondent, by and through its agents, terminated Petitioner’s employment
with Respondent.
9. The effect of practices complained of above have been to deprive Petitioner of equal

employment opportunities and otherwise adversely affect Petitioner because of his age.

10. That Petitioner was issued a Notice of Right to sue on or about August 28, 2020,
by the U.S. Equal Employment Opportunity Commission, a copy of said Notice is attached hereto
as Exhibit “A”.

11. The unlawful employment practices complained of in paragraphs above were
willful within the meaning of Section 7(b) of the ADEA, codified at 29 U.S.C § 626(b).

12. That as a result of Respondent’s actions, Petitioner has been damaged by the loss
of wages.

WHEREFORE, Petitioner, David L. Crabtree, prays for a Judgment against Respondent

in an amount to be proven at trial; against Respondent for Petitioner’s attorney’s fees and court

Wd 90:10 - 0202 ‘Z| Jaquiajdas - Jong - pally Ajjeotuosjoe/3
Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 3 of 10 PagelD #: 9

costs; and for any and all such further just and proper relief in the premises,

Respectfully Submitted,
EDMUNDSON, INNES, & WARREN, LLC.
Attorneys at Law

By: /s/Kyle L. Warren

 

Kyle L. Warren - #57654

201 N. Main St., Suite A

Poplar Bluff, Missouri 63901
Telephone: 573-785-0127

Fax: 573-785-0227
kyle@edmundsonlawfirm.com
ATTORNEYS FOR PETITIONER.

Wd 90:10 - 0Z0Z ‘Z} Jequiaydas - jayng - pally Ajjeoiu0s9a/3
Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 4 of 10 PagelD #: 10

STATE OF MISSOURI )
) ss.
COUNTY OF BUTLER _ )

lL, I ait | lm btcee , of lawful age, being duly sworn, on my oath, state

that | am the Plaintiff named above; that the facts stated therein are true and correct according

to the best knowledge and belief of Plaintiff.

(de QO te

Subscribed and sworn to before me this /2%h4 day of Dipteeabes 48

 
 

MY COMMISSION EXPIRES: A
ROBERTA J. CARTER

A Notary Public - Notary Seal
ney County - State of Missourt

¢ Canunission Number 14406828

‘ ‘iy Commission Expires Jun 20, 2022

ae

 
   
 

 

Wd 90:10 - 0Z0z ‘21 Jequiaydag - sajng - payiy Ayeotu0s99)3
Case: 1:20-cv-00224-SNLJ Doc. #:°1-2 Filed: 10/21/20 Page: 5 of 10 PagelD #: 11°

EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: David Crabtree From: §t. Louls District Office
13525 Hwy 60 West 1222 Spruce Street
Poplar Bluff, MO 63901 Room 8.100

Saint Louls, MO 63103

 

C_] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jeffrey S. Jones,
560-2019-01607 Investigator (314) 539-7935

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fall to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO HOODOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See fhe additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

 

On behalf effi, Sovaraissiaom, cat
NeensJar . Gall, o« Equal Employme i f
James M. Gall Sensvennnae AUG 28 2020
Enclosures(s) Lloyd J. Vastities?°s922 12:41:29 -05'00" (Date Mailed)
District Director
i Rhea E. Garrett, Il, VP & Sr. Counsel Kyle L. Warren
Poplar Bluff Regional Medical Center, LLC EDMUNDSON, INNES & WARREN, LLC
clo CSC-Lawyers Incorporating Service Company 901 N. Main St.
221 Bolivar Street Suite A

Jefferson City, MO 65101 Poplar Bluff, MO 63901

Wd 90:10 - 0202 ‘Z} sequiaydas - Jayng - pajl4 Aesiuosyoa/3
- Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 6 of 10 PagelD #: 12

Enclosure with EEOC
Form 161 (14/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it ls prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

Wd 90:10 - 0Z0z ‘21 Jequiaydag - Jenng - pally Ajjeoiu0M98/3
Case: 1:2G0-cv-00224-SNLJ Doc. # 1-2 Filed: 10/21/20 Page: 7 of 10 PagelD #: 13

EEOC Form § (11409)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form [s alfeclod by (ho Privacy Act of 1974, See enclosed Privacy Act C] FEPA Perfected
Statoment and other information before compliling this form,
[x] EEOC 560-2019-01607
Missouri Commission On Human Rights and EEOC
State ot local Ayoncy, if any 7

Name {hidicate Mr, Ms., Mrs.) Home Phonia (lac, Area Gove} Date of Birth
Mr. David Crabtree (573) 429-1844 1950
Streot Addrass City, Stale and ZIP Code

13525 Hwy 60 West, Poplar Bluff, MO 63901

 

Named is the Employer, Labor Organization, Employment Agency, Appreniiceship Committee, or State or Local Government Agency That | Belleve
Discriminated Against Me or Others. (Jf more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

os

 

[| RACE [| COLOR C] SEX [| RELIGION [| NATIONAL ORIGIN 01-10-2019 01-10-2019
[ RETALIATION AGE [] DISABILITY [ } GENETIC INFORMATION

OTHER (Spacity) [| CONTINUING ACTION

 

Name No. Employees, Members Phone No. (include Area Code)
POPLAR BLUFF REGIONAL MEDICAL CENTER 500 or More (573) 686-2000
Streal Address Clty, Stalo and ZIP Code : a —
3100 Oak Grove Road, Poplar Bluff, MO 63901 = &@

qj. [- sal
Name No, Employees, Members Phona No. Tae Arona ,

MN tre?

ett
Stroet Address City. Slate and ZIP Coda oO DH oF

=e as

a 2

zl Ce
DISCRIMINATION BASED ON (Check appropriate box(es).} DATE(S) DISCRIMINATION TOO! ce
Eachest lest

 

THE PARTICULARS ARE (if additional paper is needed, allach extra sheel{s)):
| was employed by the above-named Respondent from about July 5, 1987 until | was terminated on or about
January 4, 2019, My most recent position was Director of Lab Services and my most recent supervisor was
Chris Jones.

On or about January 4, 2019, | was in a conversation with a disgruntled employee, Terry West, where | informed
him that he was going to have to stop his complaining because no one wanted to hear his complaints.
Additionally, | informed him that he was only going to be abia to work in Micra on weekends and on Carol’s day
off, Terry told Chris about our conversation and Chris suspended me and then terminated me saying that | was
creating a hostile work environment for the employaes in the Lab. | believe they wanted to fire me because of
my age and hire someone else to do my jab where they could pay them less money to do It.

| believe that | have been discriminated against based on my age in that | was suspended and than
subsequently discharged In viofation of my civil rights under The Age Discrimination in Employment Act
(ADEA).

 

 

| want this charge filed with both the EEGC and tha Stale or local Agency, if any. i NOTARY - When necessary for Slate and Local Agency Requirements
will advise the agencias if | change my address or phone number and twill
cooperale fully with them In the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that It Is true to

 

| declare under penalty of perjury that the above |s true and correct. the bast of my knowledge, Information and bellef,
SIGNATURE OF COMPLAINANT

/ , ro) ea SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
x J) 2 [2 Of? 4 > C kth (month. day, year)

Date Charging Party Signature

 

 

 

 

Wd 90:10 - 0Z0Z ‘21 Jequiaydas - sang - payl4 Ayjeaiuosy998/3
Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 8 of 10-PagelID #: 14

cp Enclosure with EEOC Form 5 (11/09) ‘

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and Its uses are:

1. Form NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C, 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to Invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4, Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge Is made.

5. WHETHER DISCLOSURE !S MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complalned of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be swom to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us In writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge If retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsult concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or particlpated in any manner In an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
aaa or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act. '

Wd 90:40 - 0202 ‘21 Jequiaydas - Jang - payi4 Ajjeoiuonoa/3
 

Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 9 of 10 PagelD #: 15

IN THE 36TH JUDICIAL CIRCUIT, BUTLER COUNTY, MISSOURI

 

 

Judge or Division: Case Number: 20BT-CV02099

 

MICHAEL MARTIN PRITCHETT
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
DAVID LEE CRABTREE KYLE L WARREN

201A NORTH MAIN STREET
vs. | POPLAR BLUFF, MO 63901

 

 

 

 

Defendant/Respondent: Court Address:

POPLAR BLUFF REGIONAL MEDICAL 100 NORTH MAIN ST

CENTER LLC POPLAR BLUFF, MO 63901

Nature of Suit:

CC Employmnt Disermntn 213.111 (Date File Stamp)

 

Summons in Civil Case
The State of Missouri to: POPLAR BLUFF REGIONAL MEDICAL CENTER LLC

 

Alias:
SERVE:
CSC-LAWYERS INCORPORATING
SERVICE COMPANY
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

BUTLER COUNTY 9/18/2020 Xordou, LL. Macau

Date Q Clerk *

Further Information:
Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(1) delivering a copy of the summons and a copy of the petition to the defendant/respondent.

(] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant’s/respondent's family over the age of

15 years who permanently resides with the defendant/respondent.
CO (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
CD other:

Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server

Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-323 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
 

Case: 1:20-cv-00224-SNLJ Doc. #: 1-2 Filed: 10/21/20 Page: 10 of 10 PagelD #: 16

 

Sherlff’s Fees, if applicable

Summons

Non Est $

Sheriffs Deputy Salary

Supplemental Surcharge $ 10.00

Mileage $ ( miles @ $. per mile)

Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-323 1 of 1 Civil Procedure Forn No. 1; Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
